MURDOCK, Justice
(concurring in the result).
Although I do not concur in all aspects of the “beyond-their-authority” analysis expressed in the main opinion, see Ex parte Watson, 37 So.3d 752, 765-67 (Ala.2009) (Murdock, J., concurring in part and dissenting in part); Ex parte Monroe County Bd. of Educ., 48 So.3d 621, 631 (Ala.2010) (Murdock, J., concurring in part and dissenting in part), I agree that the police officers’ decision not to arrest Farmer was one that fell within their authority. I therefore concur in the result reached by the main opinion.